


Exhibit 10.3

 

AMC Entertainment Holdings, Inc.

Non-Employee Director Compensation Program

Summary

 

Revised April 27, 2016

 

Effective January 1, 2017

 

On the first business day of each calendar year, each member of the Board of
Directors (the “Board”) of AMC Entertainment Holdings, Inc. (the “Company”),
including directors that are not independent under the rules and regulations of
the New York Stock Exchange and Securities and Exchange Commission but excluding
those directors that are employed by the Company, its parent company Dalian
Wanda Group Co., Ltd., or their affiliates (the “Non-Employee Directors”), will
receive the following compensation:

 

·                  an annual cash retainer of $130,000;

 

·                  an annual stock award with a value of $50,000;

 

·                  an annual cash retainer of $5,000 for service on each of the
Company’s Audit, Compensation and Nominating & Corporate Governance Committees;

 

·                  an annual cash retainer of $20,000 for service as the
chairman of the Company’s Audit Committee; and

 

·                  an annual cash retainer of $10,000 for service as the
chairman of each of the Company’s Compensation and Nominating & Corporate
Governance Committees.

 

Stock awards will be made pursuant to the Company’s 2013 Equity Incentive Plan. 
Non-Employee Directors may elect to receive all or a portion of their annual
cash retainers in stock.  The number of shares to be awarded will be determined
by dividing the award value by the average closing price of the stock for the
five trading days prior to the date of the stock award.  Stock awards must be
retained until the earlier to occur of (i) the third anniversary of the date of
grant or (ii) the departure of the Non-Employee Director from the Board.

 

If a director begins service after January 1, the annual cash retainer and the
annual stock award will be prorated for the partial year of service.  Cash
retainers for committee service need not be pro-rated in the first year of
service.

 

Additionally, the Company shall reimburse the Non-Employee Directors for their
reasonable out-of-pocket travel and related expenses incurred in connection with
their service on the Board.

 

--------------------------------------------------------------------------------
